                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

REINIS G.,

                Petitioner,                                      Civ. No, 18-12529 (KM)

       V.


ORLANDO RODRIGUEZ,                                               OPINION

                Respondent.


KEVIN MCNULTY, U.S.D.J.

                                        I.      INTRODUCTION

        Petitioner, Reinis G..’ is an immigration detainee, held at the Elizabeth Detention

Facility, in Elizabeth, New Jersey. He is proceeding pro se with a petition for a writ of habeas

corpus pursuant to 28 U.S.C.     §   2241. For the following reasons, the habeas petition will be

granted insolhr as petitioner will be granted a bond hearing.

                                  II.        PROCEDURAL HISTORY

        Petitioner, a native and citizen of Latvia, entered the United States as a lawful permanent

resident in October 2000. In February 2011, petitioner pleaded guilty to distributing, dispensing,

or possessing a controlled dangerous substance in a school zone under New Jersey Statutes

Annotated (“N.J.S.A.”)    §   2C:35-7, and he was sentenced to two years of probation. On June 9,

2017, the Department of Homeland Security, Immigration and Customs Enforcement, (“ICE”)

arrested petitioner, and he has remained in immigration custody since that time.




I        Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, petitioner is identified herein only by his first name and last initial.
         Petitioner was charged as being deportable on two bases: (a) under 8 U.S.C.         §
1227(a)(2)(A)(iii), for having committed an aggravated felony, and (b) under         §   1227(a)(2)(B)(i),

for having committed a controlled-substances offense. Consequently, he was detained under 8

U.S.C.   §   1226(c). Petitioner explains that he sought to pursue cancellation of removal, relief

which a prior conviction for an aggravated felony would typically bar. He alleges that the

presiding immigration judge initially seemed receptive, but ultimately determined that his prior

conviction constituted an aggravated felony. On June 7,2018, the immigration judge ordered

petitioner’s removal, and petitioner’s appeal of this decision is, apparently, still pending before

the Board of Immigration Appeals. That administrative appeal, and potentially a further appeal to

the Court of Appeals, would be the procedure for correction of any legal error as to the

petitioner’s deportable status.

         Petitioner has now filed this petition for writ of habeas corpus. (DE I.) He makes two

primary arguments as to why his detention is improper, or improperly prolonged. First, he

contends that he cannot be detained under      §   1226(c) as it requires ICE to take persons into

custody immediately when they are released from criminal custody, whereas he was never

criminally incarcerated. (Id. at 6—7.) Petitioner also alleges that he cannot be detained under       §
1226(c) because, pursuant to Third Circuit precedent, his conviction is not an aggravated felony

under immigration law. (Id. at 7.) Petitioner also alleges that his detention without a bond

hearing under     §   1226(c) has become unduly prolonged. (Id.)

         I ordered the government to file an answer in response to the petition. (DE 2.) 1 also

ordered the government to noti& the Court sithin seven days of petitioner’s release from

custody, “as well as any change in the basis for petitioner’s immigration detention.” (Id.)
       The government filed an answer opposing the petition on behalf of respondent Orlando

Rodriguez, the warden of the Elizabeth Detention Facility. (DE 4.) It argues that mandatory

detention under   §   1226(c) has been upheld by the Supreme Court and that as-applied challenges

to that section are appropriate only in extraordinary cases of prolonged detention. (See Id. at 5—

20.) It includes no response to petitioner’s arguments that he is not properly detained under        §
1226(c) in the first place.

                                              HI.      ANALYSIS

       Under 28 U.S.C.        §   2241, a district court may exercise jurisdiction over a habeas petition

when the petitioner is in custody and alleges that this custody violates the constitution, laws, or

treaties of the United States. 28 U.S.C.       §   224 1(c); Maleng v. Cook, 490 U.S. 488, 490 (1989). A

petitioner may seek    §   2241 relief only in the district in which he is in custody. United Stares v.

Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). This Court has jurisdiction over petitioner’s

claims as he is detained within this district and alleges that his custody violates the Due Process

Clause of Fifth Amendment.

        Under 8 U.S.C.      § 1226(c)(1), certain non-citizens with criminal convictions are subject to
mandatory detention while removal proceedings are pending. See Jennings, 138 S. Ct. at 846—47.

That subsection reads as follows:

                (1) Custody

                The Attorney General shall take into custody any alien who--

                      (A) is inadmissible by reason of having committed any offense
                      covered in section I 181(a)(2) of this title,

                      (B) is deportable by reason of having committed any offense
                      covered in section I227(a)(2)(A)(ü), (A)(iii), (B), (C). or (D)
                      of this title,




                                                         3
                      (C) is deportable under section 1227(a)(2)(A)(i) of this title on
                      the basis of an offense for which the alien has been sentence[dJ
                      to a term of imprisonment of at least one year, or

                      (D) is inadmissible under section 182(a)(3)(B) of this title or
                      deportable under section 1227(a)(4)(B) of this title,

                  when the alien is released, without regard to whether the alien is
                  released on parole, supervised release, or probation, and without
                  regard to whether the alien may be arrested or imprisoned again for
                  the same offense.

                  (2) Release

                  The Attorney General may release an alien described in paragraph
                  (1) only if the Attorney General decides pursuant to section 3521
                  of Title 18 that release of the alien from custody is necessary to
                  provide protection to a witness, a potential witness, a person
                  cooperating with an investigation into major criminal activity, or
                  an immediate family member or close associate of a witness,
                  potential witness, or person cooperating with such investigation,
                  and the alien satisfies the Attorney General that the alien will not
                  pose a danger to the safety of other persons or of property and is
                  likely to appear for any scheduled proceeding. A decision relating
                  to such release shall take place in accordance with a procedure that
                  considers the severity of the offense committed by the alien.

8 U.S.C.   §   1226(c). Petitioner asserts that he is not subject to mandatory’ detention under   §
1226(c) on two grounds: (1) that he was not taken into immigration custody immediately upon

his release from criminal custody, because his prior conviction did not result in incarceration at

all; and (2) that his prior conviction may not be considered an aggravated felony under

immigration Law.

       The Court of Appeals for the Third Circuit has rejected petitioner’s first argument in its

opinion in Sy/vahi v. Ati’orney General of11w United States, 714 F.3d 150 (3d Cir. 2013). There,

it held that the “when the alien is released” clause of 1226(c)(l) does not limit the

government’s authority to detain persons otherwise described in that paragraph. Id. at 157—6 1. In

March 2019, the Supreme Court reached the same conclusion, overturning a decision in which


                                                     4
the Ninth Circuit held (as petitioner urges this Court to) that a person who was not immediately

arrested upon release from criminal custody may not be subsequently arrested and detained

under   §   1226(c). Nielsen v. Preap, 139 S. Ct. 954, 963—72 (2019). Thus, there is no question that

petitioner’s argument that he cannot be detained under       §   1226(c) because he was not taken into

immigration custody “when.         .   released” from criminal custody must fail.

            Petitioner’s second argument, that he should not be considered to have committed an

aggravated felony, does not warrant relief in this proceeding. In making this argument, petitioner

relies on the Third Circuit’s unpublished decision in Chang-&uz v. Attorney General of(he

United States. 659 F. App’x 114 (3d Cir. 2016). In that case. Chang-Cruz appealed a decision of

the Board of Immigration Appeals holding that he was ineligible for cancellation of removal

because his conviction under N.J.S.A. 2C:35-7 constituted an aggravated felony.2 The Third

Circuit found that N.J.S.A. 2C:35-7—the same statute that this Petitioner pleaded guilty to

violating—potentially encompasses acts that fall outside the immigration laws’ definition of

“aggravated felony.” Applying the “categorical approach,” the Court concluded that Chang

Cruz’s prior conviction under that section did not constitute an aggravated felony for

immigration purposes. See Chang-&uz, 659 F. App’x at 116—19.

            Even assuming, however, that petitioner’s conviction3 was not one for an aggravated

felony under immigration law, he is not entitled to relief in this proceeding, because he has not


        Generally, a non-citizen who has been convicted ofan aggravated felony is ineligible for
cancellation of removal. See 8 U.S.C. § 1229b(a)(3), (b)(1)(C) (citing 8 U.S.C. § l227(a)(2)(A)(iii)).

         I note that while the statute governing cancellation of removal precludes cancellation for a non-
citizen who has been convicredof an aggravated felony, seeS u.s.c. § l229b(a)(3), (b)(I)(C). mandatory
detention under § 1226 is required for a non-citizen rendered removable by having committed an
aggravated felony, 8 U.S.C. § I 226(c)( I )(B). Resolution of this point is not necessary for the purposes of
this opinion, but I do not discount that possibility that the differing terms could, in the right
circumstances, be legally determinative. See Doe v. Att’y Gen. of US., 659 F.3d 266, 270 (3d Cir. 2011)
(noting that, in examining another provision of immigration law, “[t]he choice of the word ‘committed,’
rather than ‘convicted,’ is significant”).

                                                       D
demonstrated that his detention under           §   1226(c) is improper. Petitioner concededly was charged

as removable not merely on the basis that he had committed an aggravated felony, under 8

U.S.C. 1227(a)(2)(A)(iii), but also because he had committed a controlled-substances offense

under   §   I 227(a)(2)(B)(i) (controlled substance offense other than one involving possession of

less than 30 grams of marijuana for personal use). (DE I            ¶   17.) Mandatory detention under     §
1226(c) applies to persons who are deportable under either of those provisions (among others).

See 8 U.S.C.     §       1226(c)(1)(B). Petitioner has not raised any argument that his guilty plea to

distributing, dispensing, or possessing heroin in a school zone was not a controlled-substances

offense under        §    1227(a)(2)(B). That, standing alone, is sufficient to justify mandatory detention

under   §   1226(c), irrespective of whether his crime may also be considered an aggravated felony.

            I move on to petitioner’s stronger argument that his detention has been unduly prolonged.

In Demore v. Kim. 538 U.S. 510 (2003), the Supreme Court held the mandatory-detention

provision of § 1226(c) to be constitutional on its face. It did so, however, on the assumption that

most resulting detentions would be relatively brief Id. at 517—31 (‘in sum, the detention at stake

under   §   1226(c) lasts roughly a month and a half in the vast majority of cases in which it is

invoked, and about five months in the minority of cases in which the alien chooses to appeal.”)

In Diop, the Third Circuit applied the canon of constitutional avoidance and held that              §   1226(c)

“authorizes only mandatory’ detention that is reasonable in length.” Diop, 656 F.3d at 231—35.

Thus, it found that the statute contains an implicit requirement that detained persons, at some

point, receive bond hearings to warrant onoing detention. The point at which a bond hearing

would be required, however, would depend on all the facts of the case. In Chavez-Alvarez the

Third Circuit confirmed that there is no set point at which detention under            §   1226(c) crosses the




                                                            6
permissible line, but announced a rule of thumb that detention would become constitutionally

suspect at some point between 6 and 12 months.4 See Chavez-Alvarez, 783 F.3d at 473—78.

         InJenmngs, however, the Supreme Court abrogated the direct holdings of Diop and

Chcn’ez-A!varez. as a matter of statutory interpretation. Specifically, the Jennings Court held that

§   1226(c) does not require bond hearings to justify ongoing detention and that the canon of

constitutional avoidance may not be employed to read such a requirement into the statute. Id. at

842, 846—47. The government acknowledges, however, that the Jennings Court did not directly

analyze the constitutionality of particular detentions under     §   1226(c).

         Putting these holdings together, I agree with the analysis of Judge Wigenton that one

challenge to a   §   1226(c) detention still remains available: “an individualized as applied

constitutional challenge to the statute.” Thyden v. Green, 321 F. Supp. 3d 496, 501—02 (D.N.J.

2018) (citing Jennings, 138 S. CL at 851—52). To put it another way, for a petitioner in this

situation, ‘Jennings leaves open only the question of whether         §   1226(c) is unconstitutional as

applied to the petitioner.”5 Id. at 502.

         The post-Jennings as-applied analysis, as it turns out, is very similar, and perhaps

identical, to the former analysis under Diop. Whether detention under           §   1226(c) is constitutional

continues to be “a function of the length of the detention.” whereby “the constitutional case for

continued detention without inquiry into its necessity becomes more and more suspect as


         The Chavez-Alvarez Court reasoned that, at least where the government fails to show bad faith on
the part of the petitioner, “beginning sometime after the six-month timeframe [suggested by Demore], and
certainly by the time [the petitioner] has been detained for one year, the burdens to [the petitioner’s]
liberties [will outweigh] any justification for using presumptions to detain him without bond to further the
goals of the statute.” Chavez-Alvarez, 783 F.3d at 478.

         I have abbreviated the reasoning of Judge Wigenton’s opinion, with which F agree. In dictum,
while  discussing a detention under a different section, § 1226(a), the Third Circuit recently noted that
“Jennings did not call into question the constitutional holding in Diop that detention under § 1226(c) may
violate due process if unreasonably long.” Borbot v. Warden Hudson Ctv. Curr Facility, 906 F.3d 274,
278 (3d Cir. 2018) (emphasis added); see also Thyden, 321 F. Supp. 3d at 502.

                                                     7
detention continues.” Diop, 656 F.3d at 232, 234; see also Chavez-Alvarez, 783 F.3d at 474—75.

Thus, at some point, detention under       §   1226(c), in an individual case, may become “so

unreasonable as to amount to an arbitrary deprivation of liberty” in violation of the Due Process

Clause. Dryden, 321 F. Supp. 3d at 502; see also Demon’, 538 U.S. at 432; Chavez-Alvarez. 783

F.3d at 474.

        No particular number of months marks the border between constitutional and

unconstitutional detention, but some guidelines can be gleaned from the case law. Judges in this

district have previously found detention for a year, or just over a year, insufficient to support an

as-applied challenge to a    §   1226(c) detention. See, e.g., Charles A.   i’.   Green, No. 18-1158, 2018

WL 3360765, at *5 (D.N.J. July 10, 2018). Longer periods of detention without a bond hearing,

however, have been found to violate due process. See Thomas C. A. v. Green, No. 18-1004, 2018

WL 4110941, at *5_6 (D.N.J. Aug. 29, 2018) (15 months); KA. v. Green, No. 18-3436, 2018

WL 3742631, at *4 (D.N.J. Aug. 7,2018) (19 months).

        Here, petitioner has been detained under        §   1226(c) for over 22 months (or so I am

entitled to assume).6 The government points to adjoumments that were granted at petitioner’s

request and to petitioner’s appeal of the order of removal, but there is no allegation or indication

that petitioner sought these adjoumments or pursued his appeals in bad faith or for the purposes

of delay. I am wary, moreover, of making any ruling that would “effectively punish [the

petitionerl for pursuing applicable legal remedies.” Leslie, 678 F.3d at 270—71 (internal

quotation marks omitted).




         The government has been ordered to notil’ the Court of any change in petitioner’s detention
status (e.g., release, removal, or transition to detention under another statutory provision), (DE 2), but has
not filed any such notification. I therefore proceed under the assumption that petitioner remains in
detention under § 1 226(c).

                                                       8
            For the petitioner’s continued detention, the government cites the following justifications:

“in order to assure his attendance at removal proceedings, to protect the community against any

more crimes committed by him, and, if necessary, to assure his removal from the United States.”

(DE 4 at 20.) These justifications, however, have avoided scrutiny for a period ‘veil in excess of

the presumptive 12 months. The entire point of this petition is that petitioner has been detained

under   §   1226(c) for a prolonged period of over 22 months without any individualized

determination as to whether he in fact poses a flight risk or any danger to the community.

            Given these circumstances and the length of petitioner’s detention, I conclude that

continuing the detention without at least a bond hearing would exceed the bounds of due process

under the Fifth Amendment; it would constitute an unconstitutional application of 1226(c) in

the circumstances of this particular case. Accordingly, I will order the government to provide

petitioner with a bond hearing within 21 days.

                                         IV.     CONCLUSION

            For the foregoing reasons, the habeas petition (DE 1) will be granted insofar as I will

order that petitioner receive a bond hearing within 21 days. An appropriate order follows.




DATED:        April   22,   2019




                                                                 KEVIN MCNULTY
                                                                 United States District Judge




                                                     9
